DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 6-7, 10-12 and 14-15 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 2, 3, 11 and 15 are objected to because of the following informalities:  
Claim 2, line 3: “a hydrogenation catalyst and an isomerization catalyst” should read “the hydrogenation catalyst and the isomerization catalyst” because claim 1 recites that the hydrogenating, isomerizing and decomposing is performed using a hydrogenation catalyst and an isomerization catalyst already. The catalysts recited in claim 2 are considered the same as those recited in claim 1, unless otherwise argued by the Applicant. 
Claim 3, line 3: “a hydro-isomerization catalyst comprising a hydrogenation catalyst and an isomerization catalyst” should read “the hydro-isomerization catalyst comprising the hydrogenation catalyst and the isomerization catalyst” because claim 2 recites already recites that the reactions are performed using a hydro-isomerization catalyst. The hydro-isomerization catalyst recited in claim 3 is considered the same as the one recited in claim 2, unless otherwise argued by the Applicant. 
Claim 11, line 2-3: “a hydrogenation catalyst and an isomerization catalyst” should read “the hydrogenation catalyst and the isomerization catalyst” because claim 2 recites that the hydro-isomerization catalyst comprises a hydrogenation catalyst and an isomerization catalyst already. The hydrogenation and isomerization catalysts recited in claim 11 are considered the same as those recited in claim 2, unless otherwise argued by the Applicant. 
Claim 15, line 3: “a crude oil” should read “the crude oil” because claim 1 already recites “a crude oil”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for failing to recite whether the bio-jet fuel is produced from the hydrogenating, isomerizing and decomposing of a crude oil, or whether the bio-jet fuel is recovered or produced from a product produced by the hydrogenating, isomerizing and decomposing and therefore the process requires additional non-recited steps to produce the claimed bio-jet fuel. The specification appear to suggest that bio-jet fuel is separated from the resulting product of the hydro-isomerization and decomposition reactions ([0041]) and is not the entire product produced from the reaction. Therefore, claim 1 should be amended to recite that the hydrogenating, isomerizing and decomposing a crude oil produces a product comprising the bio-jet fuel or that the bio-jet fuel is recovered or separated from a product produced by hydrogenating, isomerizing and decomposing a crude oil. For purposes of examination, claim 1 is interpreted as the process produces a product comprising the claimed bio-jet fuel. 
Claim 6 recites the limitation "the crude oil obtained by a decarboxylation treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a crude oil obtained by a deoxygenation treatment” and does not specify the deoxygenation is decarboxylation. For consistency, claim 6 should be amended to recite “the crude oil obtained by a deoxygenation treatment”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, IV et al. (US 2009/0069610 A1).
In regards to claim 1, Roberts discloses a process for conversion of biomass to fuel comprising:
deoxygenating free fatty acids to obtain a reaction product comprising long chain n-alkanes ([0086]; [0088]; [0090]); 
reforming the reaction product by hydroisomerization/hydrocracking, which is considered to comprise hydrogenating, isomerizing and decomposing, by using a catalyst comprising a metal functional component (e.g. Pt) and a non-metal acidic functional component (e.g. silica-alumina or zeolites) in a hydrogen atmosphere to produce a bio-jet fuel ([0123]; [0125]; [0127]-[0130]). 
Roberts does not appear to explicitly disclose that the metal functional component is a hydrogenation catalyst and the non-metal functional component is an isomerization catalyst, and does not appear to explicitly disclose that the reaction temperature is 180oC to 350oC and pressure is 0.1 MPa to 30 MPa.
However, the metal functional component (e.g. Pt) and the non-metal functional component (e.g. zeolite β), are the same hydrogenation catalyst and isomerization catalyst disclosed by the Applicant (see paragraph [0026] and [0027]). Therefore, the metal functional component and the non-metal functional component of Roberts are considered to be equivalent to the claimed hydrogenation catalyst and isomerization catalyst, respectively. 
In regards to the claimed temperature and pressure ranges, Roberts discloses that the temperature for hydroisomerization/hydrocracking include temperatures from about 300 to about 600oC and pressures from 0.5 MPa to 20 MPa, and further discloses that the temperature and pressures can be controlled to affect the extent and selectivity of the reactions ([0129]-[0130]). The claimed temperature and pressure ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 

In regards to claims 2 and 3, Roberts discloses that the hydroisomerization/hydrocracking, which is considered to comprise hydrogenating, isomerizing and decomposing reactions, are simultaneously performed in a single step using a bifunctional catalyst comprising a metal functional component (e.g. Pt) and a non-metal functional component (e.g. silica-alumina or zeolites), which is considered a hydroisomerization catalyst comprising a hydrogenation catalyst and an isomerization catalyst ([0123]; [0127]).

In regards to claim 6, Roberts does not appear to explicitly disclose that the reaction product obtained by deoxygenation, which comprises decarboxylation, of the free fatty acids satisfies the claimed requirements a) to e). 
However, Roberts discloses a similar decarboxylation of free fatty acids in the presence of a catalyst at overlapping temperature and pressures similarly as disclosed by the Applicant ([0019]). It follows that with the same decarboxylation treatment of the same free fatty acid feed at overlapping conditions, the process of Roberts would function in substantially the same manner as claimed and obtain a reaction product having similar properties and characteristics as claimed. Therefore, it is asserted, that the reaction product obtained from deoxygenation/decarboxylation of a feed comprising free fatty acids as disclosed by Roberts would comprise the same properties and satisfy the same requirements as claimed, absent evidence to the contrary. 

In regards to claim 7, Roberts discloses a pressure of about 0.5 MPa to about 20 MPa, or about 1 MPa to 10 MPa ([0129]). The claimed pressure overlaps the pressure ranges disclosed by the prior art and is therefore considered prima facie obvious. 

In regards to claim 10, Roberts discloses that the selectivity of hydroisomerization/hydrocracking can be controlled by controlling the balance between the metal and acid functions of the bifunctional HI/HC catalyst ([0130]). Roberts further discloses that the bifunctional catalyst may comprise up to about 50 wt% metal functional component, which results in a ratio of hydrogenation catalyst to isomerization catalyst of up to 50:50 ([0130]). The claimed ratio of 5:95 to 95:5 overlaps the range disclosed by the prior art and is therefore considered prima facie obvious. It is noted that Roberts reasonably discloses that the ratio of catalyst components is a result effective variable that affects selectivity. As such the ratio is a result effective variable that may be optimize to determine the workable and optimum ratios. It is further noted that Roberts discloses that the catalyst may be a mixture of discrete particles which suggests a mixed catalyst ([0128]). 

In regards to claims 11-12, Roberts discloses that the catalyst may comprise a composite of the metal functional component supported on the acidic functional component ([0128]). While Roberts does not appear to explicitly disclose that the metal functional component is powderized to have a smaller size than the acidic functional component, it would be obvious for one having ordinary skill in the art to recognize the disclosed composite catalyst of Roberts would be formed by powderizing the discrete metal particles to have a smaller particle size than the substrate for which it is supported on, else the isomerization catalyst would be supported on the larger particle sizes of the hydrogenation catalyst. Therefore, it would be obvious for one having ordinary skill to reasonably conclude that the metal functional components are subjected to powderizing/size reduction in order to form particles that can be supported onto the acidic functional substrate. 

In regards to claim 15, Roberts does not appear to explicitly disclose that the jet fuel produced by hydroisomerization/hydrocracking satisfies the claimed requirements A)-E).
However, Roberts discloses subjecting a similar reaction product obtained from deoxygenation/decarboxylation of a feed comprising free fatty acids to hydrogenating, isomerizing and decomposing in the presence of a hydrogenation catalyst and isomerization catalyst in a hydrogen atmosphere under overlapping reaction conditions to produce a jet fuel as claimed. It follows that with the same deoxygenated reaction product from free fatty acids, same process/reaction steps and at overlapping reaction conditions, the process of Roberts would function in substantially the same manner as claimed and the jet fuel of Roberts would having similar properties and characteristics as claimed. Therefore, it is asserted, that the jet fuel as disclosed by Roberts would comprise the same properties and satisfy the same requirements as claimed when produced in the same manner under the same overlapping conditions, absent evidence to the contrary. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts, IV et al. (US2009/0069610 A1) as applied to claim 1 above, and further in view of Abhari et al. (US 2008/0163543 A1).
In regards to claim 14, Roberts does not appear to explicitly disclose a liquid hourly space velocity of 0.1 to 10 h-1.
However, Abhari, directed to a process for preparing bio-derived fuels, including jet fuel, from biological origins, teaches hydroisomerization of n-paraffin products to produce fuel effluents may be carried out in the presence of a hydroisomerization catalyst comprising Pt on zeolites, at temperature from 300-850oF, pressures from 250-3000 psig, and LHSV of 0.1 to 10 hr-1 (Abstract; [0030]). The catalyst, temperature range and pressure range disclosed by Abhari overlap catalyst, temperature and pressure of Roberts.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Roberts with the LHSV conditions of Abhari because both Roberts and Abhari are directed to hydroisomerization of n-paraffin product streams obtained from deoxygenation reactions in the presence of similar catalysts at overlapping temperature and pressures, Roberts is silent with regards to the LHSV range suitable for the hydroisomerization and one would therefore be motivated to look to a similar process with similar catalysts and conditions for a suitable range of LHSV values, and this merely involves applying a known process parameter to a similar process to yield predictable results in producing a jet fuel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772